Opinion issued August 30, 2012




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas

                                NO. 01-12-00517-CV
                                     ____________

                          JONATHAN HUNT, Appellant

                                          V.

           TEXAS BOARD OF PARDONS AND PAROLES, Appellee


                     On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-76984


                           MEMORANDUM OPINION

      This is an attempted appeal from an order sustaining a contest to appellant’s

affidavit of indigence for trial court costs and ordering that appellant pay the costs

of his suit in the trial court. Generally, appeals may be taken only from final
judgments.     Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Interlocutory orders may be appealed only if authorized by statute. Bally Total

Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).

      Here, the record reveals that no final judgment has been entered in this

pending case. The trial court’s order sustaining the contest to appellant’s affidavit

of indigence for trial court costs is an interlocutory order. Appellant cites no

authority, and we have found none, providing for an interlocutory appeal to be

taken from this order.      See generally TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a) (West 2008); see, e.g., Minnfee v. Lexington, No. 04-09-00770-CV,

2010 WL 381367, at *1 (Tex. App.—San Antonio Feb. 3, 2010, no pet.) (mem. op.)

(dismissing appeal of order on motion to rule for costs); Aguilar v. Texas La Fiesta

Auto Sales LLC, No. 01-08-00653-CV, 2009 WL 1562838, at *1 (Tex. App.—

Houston [1st Dist.] June 4, 2009, no pet.) (mem. op.) (dismissing appeal of order

sustaining contest to affidavit of indigence for trial court costs).

      We may review a challenge to an order sustaining a contest to an affidavit of

indigence only when it is made as part of a pending appeal from a final judgment or

other appealable order. See TEX. R. APP. P. 20.1; In re Arroyo, 988 S.W.2d 737,

738–39 (Tex. 1998).




                                            2
      On July 30, 2012, the Court notified the parties of its intent to dismiss the

appeal for want of jurisdiction unless appellant filed a response demonstrating this

court’s jurisdiction on or before August 9, 2012. See TEX. R. APP. P. 42.3(a). No

meritorious response showing grounds for continuing the appeal was filed.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                         3